DOWNEY, Judge.
This is an appeal from a final judgment entered upon a jury verdict for appellees.
Appellant sued appellees for, among other things, the reasonable rental value of premises owned by appellant and occupied by appellees. No useful purpose would be served by an extended recitation of the facts and evidence in the record. Suffice to say that our review of the record convinces us that appellant’s motion for summary judgment on the question of liability demonstrated that there was no genuine issue of material fact. Therefore, the trial court erred in not granting appellant a summary judgment on liability.
Appellees’ counter-affidavits do not contradict appellant’s affidavit that appellees had agreed to pay the reasonable rental value of the property. But more importantly appellees’ depositions demonstrate that appellees understood they were to pay some rent to appellant, but the parties never agreed on the amount. There being no genuine issue as to appellant’s claim for the reasonable rental value of the property, summary judgment on liability should have been entered and the case tried on damages only.
Accordingly, the judgment appealed from is reversed and the cause is remanded to the trial court with directions to grant appellant a summary judgment on liability and a new trial on the question of the reasonable rental value of the premises for the term during which appellees occupied them as lessees.
REVERSED AND REMANDED, with directions.
CROSS and ALDERMAN, JJ., concur.